DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann et al (US 2018/0102302) in view of Hashimoto et al (US 2007/0090814) and Chew et al (US 2020/0286865).
Regarding claim 1, Grassmann (Figs. 11-12) discloses a double-sided coolable semiconductor package, comprising: an upper electrically conductive element 124 having an outwardly exposed metal surface 106 ([0081]); a lower carrier substrate 100 having an upper electrically conductive layer 104 ([0081]), a lower electrically conductive layer 106 with an outwardly exposed surface, and an electrical insulating layer 102 ([0081]) arranged between the upper and lower electrically conductive layers; a first electrically conductive spacer 126 ([[0095]) arranged between the upper electrically conductive element 124 and the upper electrically conductive layer 104; a power semiconductor chip 110 ([0087]) arranged between the upper electrically conductive element 124 and the upper electrically conductive layer 104; a second 
Grassmann does not disclose a capacitor electrically connected to the upper electrically conductive layer of the lower carrier substrate, wherein the capacitor is arranged on a region of the upper electrically conductive layer that is formed for applying a positive supply voltage or a negative supply voltage.
However, Hashimoto (Fig. 22) teaches a semiconductor package comprising: a capacitor 29 ([0063]) electrically connected to the upper electrically conductive layer 24 of the lower carrier substrate, wherein the capacitor is arranged on a region of the upper electrically conductive layer that is formed for applying a positive supply voltage or a negative supply voltage ([0064]).  Accordingly, it would have been obvious to modify the device package of Grassmann by electrically connecting a capacitor to the upper electrically conductive layer of the lower carrier substrate in order to reduce the inductance between the terminals of the device, as taught by Hashimoto ([0063] and [0064]).
Neither Grassmann nor Hashimoto disclose the capacitor is disposed within a first depression formed by a first locally thinned section of the upper electrically conductive layer of the lower carrier substrate.
However, Chew (Fig. 37) teaches a double-sided coolable semiconductor package, comprising an electronic element 62 being disposed within a depression formed by a locally thinned section of the electrically conductive layer 66 of the carrier substrate.  Accordingly, in view of teachings of Chew, it would have been obvious to further modify the device package of Grassmann by providing a first depression formed 
Regarding claims 2-3, 8, 10 and 11, Grassmann (Figs. 11-12) further discloses: the upper electrically conductive element 124 comprises an upper carrier substrate with an upper electrically conductive layer 104, a lower electrically conductive layer 106 ([0081]), and an electrical insulating layer 102 ([0081]) arranged between the upper and lower electrically conductive layers, and wherein the upper electrically conductive layer 106 corresponds to the outwardly exposed metal surface; the capacitor (as modified by Hashimoto) is arranged over the electrical insulating layer 102 of the lower carrier substrate 100; an encapsulation body 122 ([0099]) which encapsulates the power semiconductor chip, the first electrically conductive spacer, the second electrically conductive spacer, the upper electrically conductive element and the lower carrier substrate, wherein the encapsulation body 122 comprises a molding compound ([0099]); the power semiconductor chip 110 comprises SiC ([0037]); and a half-bridge circuit is realized in the double- sided coolable semiconductor package ([0037]).
Regarding claims 4-6 and 9, Hashimoto (Figs. 21-22) further teaches: the capacitor 29 is arranged along an outer peripheral region of the lower carrier substrate (Fig. 21); the capacitor 29 is a buffer capacitor (i.e., reduce inductance, [0063]) arranged between the lower carrier substrate 24 and the upper electrically conductive element 28; the buffer capacitor 29 is electrically connected to the upper electrically 
Regarding claim 17, Grassmann (Figs. 11-12) discloses a method for producing a double-sided coolable semiconductor package, the method comprising: providing a lower carrier substrate 100 having an upper electrically conductive layer 104 ([0080]), a lower electrically conductive layer 106, and an electrical insulating layer 102 ([0081]) arranged between the upper and lower electrically conductive layers; applying a first electrically conductive spacer 126 ([0095]) to the upper electrically conductive layer 104 of the lower carrier substrate 100; applying a power semiconductor chip 110 ([0087]) to the upper electrically conductive layer 104 of the lower carrier substrate; applying a second electrically conductive spacer 126 ([0095]) to the power semiconductor chip 110; applying an upper electrically conductive element 124 on the first electrically conductive spacer 126 and the second electrically conductive spacer 126 opposite from the lower carrier substrate; and applying power terminals 112 ([0082]) of the double-sided coolable semiconductor package to the lower carrier substrate 100.
Grassmann does not disclose a capacitor electrically connected to the upper electrically conductive layer of the lower carrier substrate, wherein the capacitor is arranged on a region of the upper electrically conductive layer that is formed for applying a positive supply voltage or a negative supply voltage.
However, Hashimoto (Fig. 22) teaches a semiconductor package comprising: a capacitor 29 ([0063]) electrically connected to the upper electrically conductive layer 24 of the lower carrier substrate, wherein the capacitor is arranged on a region of the upper electrically conductive layer that is formed for applying a positive supply voltage or a 
Neither Grassmann nor Hashimoto disclose the capacitor is disposed within a first depression formed by a first locally thinned section of the upper electrically conductive layer of the lower carrier substrate.
However, Chew (Fig. 37) teaches a double-sided coolable semiconductor package, comprising an electronic element 62 being disposed within a depression formed by a locally thinned section of the electrically conductive layer 66 of the carrier substrate.  Accordingly, in view of teachings of Chew, it would have been obvious to further modify the device package of Grassmann by providing a first depression formed by a first locally thinned section of the upper electrically conductive layer of the lower carrier substrate and disposing the capacitor within a first depression in order to reduce the thickness of the package when the components in the package having unequal thicknesses, as taught by Chew ([0101]).
Regarding claim 19, Hashimoto does not disclose connecting the capacitor 29 onto the upper conductive layer of the lower carrier substrate by soldering.
However, soldering is a well-known technique for attaching the two electronics together.  Therefore, it would have been obvious to attach the capacitor 29 onto the upper conductive layer of the lower carrier substrate by soldering because it is well-
Regarding claims 18 and 20, Grassmann (Figs. 11-12) further discloses: electrically connecting the power semiconductor chip 110 to the upper conductive element 124 and to the upper conductive layer 104 of the lower carrier substrate 100; and encapsulating the power semiconductor chip, the first electrically conductive spacer, the second electrically conductive spacer, the upper electrically conductive element and the lower carrier substrate in an encapsulation body 122, wherein the encapsulation body 122 comprises a molding compound ([0099]).

Allowable Subject Matter
Claims 12-16 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 12, including: the capacitor is arranged in an indentation formed in the upper electrically conductive element such that the lower conductive layer of the upper carrier substrate has been completely removed in the indentation.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in claim 21, including: the upper electrically conductive layer of the lower carrier substrate comprises a second depression formed by a second locally thinned section of the upper electrically conductive layer of the lower carrier substrate, 

Response to Arguments

Applicant’s arguments with respect to independent claim(s) 1 and 17 have been considered but are moot because the new ground of rejection is applied in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817